—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Kitson, J.), entered July 21, 1999, which, upon the granting of the defendants’ respective motions pursuant to CPLR 4401 for judgment as a matter of law at the close of the evidence, is in favor of the defendants and against him, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly granted the defendants’ respective motions pursuant to CPLR 4401 for judgment in their favor as a matter of law. The jury could not, by any rational process, have found in favor of the plaintiff and against the defendants, as the plaintiff’s medical expert never testified that the plaintiff’s injuries were proximately caused by the automobile accident (see, Naughton v Arden Hill Hosp., 215 AD2d 810; Smith v Vosburgh, 176 AD2d 259). O’Brien, J. P., Goldstein, Luciano and Smith, JJ., concur.